Exhibit 10.11

FIRST AMENDMENT AND CONSENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT AND CONSENT to Loan and Security Agreement (this
“Amendment”) is entered into this 21st day of January, 2009, by and between
Silicon Valley Bank (“Bank”) and ARCA biopharma, Inc. (f/k/a ARCA Discovery,
Inc.), a Delaware corporation (“Borrower”) whose address is 8001 Arista Place,
Suite 200, Broomfield, CO 80021.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 17, 2007 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) revise the
maturity date of the outstanding GC Line B Advances and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.

D. Borrower has also requested that Bank consent to the merger of a wholly-owned
subsidiary of Nuvelo, Inc., a Delaware corporation (“Nuvelo”), with and into
Borrower, with Borrower being the surviving corporation, pursuant to that
certain Agreement and Plan of Reorganization, dated September 24, 2008, as
amended by that certain Amendment No. 1 to Agreement and Plan of Reorganization,
dated October 28, 2008 (as may be further amended, modified, supplemented or
restate from time to time, the “Merger Agreement”, with the transactions
contemplated under such Merger Agreement being hereinafter referred to as, the
“Merger Transactions”). Borrower has also requested that the Bank consent to the
change of Borrower’s name to ARCA biopharma Colorado, Inc. (the “Name Change”).

E. Bank has agreed to so amend certain provisions of the Loan Agreement and
consent to the Merger Transactions, but only to the extent, in accordance with
the terms, subject to the conditions and in reliance upon the representations
and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.2 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“6.2 Financial Statements, Reports, Certificates. Deliver to Bank: (i) within
five (5) days of delivery, copies of all statements, reports and notices made



--------------------------------------------------------------------------------

generally available to the security holders or to any holders of Subordinated
Debt of Borrower’s parent company, Nuvelo, Inc.(“Parent”) , (ii) within five
(5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission for Borrower’s parent company, Nuvelo, Inc.
(the “Parent”) or a link thereto on Parent’s or another website on the Internet;
(iii) a prompt report of any legal actions pending or threatened against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of One Hundred Thousand Dollars ($100,000)
or more; and (iv) budgets, sales projections, operating plans and other
financial information reasonably requested by Bank.”

2.2 The definition of “GC Line B Tranche Two maturity Date” in Section 13.1 of
the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

“GC Line B Tranche Two Maturity Date” is March 23, 2009.

2.3 Borrower agrees that the Initial Warrant and Additional Warrants
(collectively, the “Warrants”) issued to Bank pursuant to Section 6.8 of the
Loan Agreement will be assumed by Nuvelo. Such Warrants shall be exercisable for
the same securities, cash, and property as would be payable for the shares
issuable upon exercise of the Warrants as if such shares were outstanding on the
record date for the Merger Transactions and subsequent closing. The Warrant
Price (as defined in the Warrants) shall be adjusted accordingly.

3. Consent. Subject to the conditions set forth in this Amendment, Bank hereby
consents to the Merger Transactions and Name Change and agrees that the Merger
Transactions and the Name Change, in and of themselves, shall not constitute an
Event of Default pursuant to Sections 7.2 or 7.3 of the Loan Agreement. Borrower
will deliver immediate notice to Bank if the Merger Transactions are not
consummated on or before January 26, 2009.

4. Limitation of Amendments.

4.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

2



--------------------------------------------------------------------------------

5.3 The organizational documents of Borrower previously delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s delivery to Bank of the filed Certificate of Merger with the
Delaware Secretary of State, including any, and (c) Borrower’s payment of an
amendment fee in an amount equal to $7,500 and all Bank Expenses in connection
herewith.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK:     BORROWER: SILICON VALLEY BANK     ARCA BIOPHARMA, INC. By:  

/s/ Bret J. Turner

    By:  

Patrick Wheeler

Print Name:  

Bret J. Turner

    Print Name:  

Patrick Wheeler

Title:  

Relationship Manager

    Title:  

SVP Finance

 

4